Citation Nr: 9918093	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
January 1969 and September 1969 to February 1975.  




This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Portland Regional 
Office (RO) August 1997 rating decision which denied the 
veteran's request to reopen his claim of service connection 
for left ear hearing loss.


FINDINGS OF FACT

1.  The RO declined to reopen the previously denied claim of 
service connection for left ear hearing loss when it issued 
an unappealed rating decision in December 1993.

2.  Evidence submitted since the RO's December 1993 denial of 
the veteran's request to reopen his claim of service 
connection for left ear hearing loss is both cumulative and 
redundant of evidence considered previously, not competent or 
not probative of the material matters for which the claim was 
previously denied, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

Evidence received since the final December 1993 rating 
decision wherein the RO declined to reopen the previously 
denied claim of service connection for left ear hearing loss 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 
3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.




If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991). A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

This standard, as noted above, focuses on whether the new 
evidence (1) bears directly and substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
Brown, 12 Vet. App. 1 (1998).

In view of the fact that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held in Fossie that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).



Factual Background

As reported earlier, by December 1993 rating decision, the RO 
denied the veteran's request to reopen his previously denied 
claim of service connection for left ear hearing loss.  In 
denying to reopen the claim, the RO indicated that the 
veteran had not submitted any new and material evidence since 
his claim for service connection for left ear hearing loss 
was previously denied in October 1976.  

The Board observes that, in October 1976, the RO denied the 
veteran's claim because, although his service separation 
examination showed that he had chronic otitis media of the 
left ear, he reported that he had had this disability prior 
to his active service at the time of his June 1976 VA medical 
examination.  The RO indicated that it felt that the 
veteran's left ear hearing loss and left mastoidectomy by 
history had been caused by the chronic otitis media of his 
left ear which preexisted his active service.

The relevant evidence which was of record at the time of the 
December 1993 rating decision included the following:  The 
veteran's service medical records, which show that he had a 
left ear hearing loss pursuant to 38 C.F.R. § 3.385 on 
January 1969 service separation examination, and that he had 
chronic otitis media of the left ear on December 1974 service 
separation examination; a June 1976 statement from the 
veteran's parents, who indicated that the veteran's ear 
drained and that he did not hear well at times; a June 1976 
VA medical examination report which shows that the veteran 
reported that he had had recurrent left ear drainage since 
childhood, and that he was diagnosed as having conductive 
left ear hearing loss; and a July 1976 VA audiology report 
showing that his left ear auditory thresholds at 500, 1,000, 
2,000 and 4,000 Hertz were 20, 20, 20 and 35 respectively, 
with speech discrimination of 96 percent correct in the left 
ear.





Additional evidence which was available to the RO in December 
1993 consisted of treatment records, dated in April 1981 to 
December 1989, from Portland Orthopedic Clinic, which do not 
show any reports or findings pertaining to a left ear hearing 
loss; VA treatment records, dated in December 1981 to October 
1983, which show that an examination of the veteran's left 
ear revealed normal findings upon admission for a venogram of 
his left lower extremity in August 1982; and treatment 
records, dated in March to October 1985, from Kaiser 
Permanente, which do not show any reports, findings or a 
diagnosis of left ear hearing loss.

Relevant evidence added to the record since the RO's December 
1993 rating decision is reported below.

Duplicate copies of VA treatment records, dated from August 
to September 1982, which show that an examination of the 
veteran's left ear revealed normal findings at the time of 
his admission for a venogram of his left lower extremity in 
August 1982.

VA outpatient treatment records, dated from February to 
September 1993, which show that the veteran reported that he 
experienced drainage and a loss of hearing in his left ear.  
They further show that an audiological evaluation revealed 
that he had a severe high frequency mixed hearing loss of the 
left ear.

Treatment records, dated March 1996, from Kaiser Permanente, 
which show that the veteran reported that he had a loss of 
hearing in his left ear and that he had a history of noise 
exposure.  They further show that his left ear auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
15, 15, 20, 75 and 70, respectively, with speech 
discrimination of 96 percent correct in the left ear.  A 
diagnosis of high frequency sensorineural hearing loss of the 
left ear was rendered.  It was noted that the veteran had a 
history of a left radial mastoidectomy.

Analysis

Upon a review of the foregoing, the Board finds that the 
veteran has not presented new and material evidence to 
warrant a reopening of his claim of service connection for 
left ear hearing loss.  Specifically, the duplicate copies of 
VA treatment records, dated from August to September 1982, 
are not new or material as they were of record in December 
1993.

The VA outpatient treatment records, dated from February to 
September 1993, are new as they were not of record in 
December 1993, and they show that the veteran had a severe 
high frequency mixed hearing loss of the left ear.  However, 
these records are not probative or material as they do not 
demonstrate that his left ear hearing loss was related to his 
active service but to his otitis media which preexisted his 
active service.  In addition, these records are essentially 
cumulative as the RO was aware that that the veteran had a 
left ear hearing loss at the time of the December 1993 rating 
decision.  Thus, these records are not probative of the 
material matters for which the veteran's claim of service 
connection for left ear hearing loss was previously denied.

The treatment records from Kaiser Permanente are new as they 
show that the veteran has a left ear hearing loss pursuant to 
38 C.F.R. § 3.385 in March 1996.  However, these records are 
essentially cumulative as they continue to show that the 
veteran has a hearing loss in his left ear which has not, on 
the basis of competent medical authority, been linked to his 
service on any basis.  In addition, while it was noted within 
these records that the veteran had a history of noise 
exposure, these records do not specifically relate his left 
ear hearing loss to noise exposure sustained during his 
period of active service.  Furthermore, this information was 
apparently based solely in reliance on the veteran's account 
of his history as related to the examiner.  Evidence which is 
simply information recorded by a physician, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458 (1993).  




As such, these findings can be no better than the facts 
alleged by the veteran.  Black v. Brown, 5 Vet. App. 177 
(1993).  Consequently, such evidence is not competent with 
regard to the etiology of the veteran's left ear hearing 
loss.

While the Board is sympathetic to the beliefs of the veteran, 
the additional evidence submitted in support of his claim of 
service connection for left ear hearing loss is either 
cumulative of prior evidence, not competent or not probative 
of the material matters for which the claim was previously 
denied.  The "new" evidence submitted is not "material" 
because by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of this claim.  Therefore, 
the Board finds that the evidence submitted is not "new and 
material" and the claim of service connection for left ear 
hearing loss is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for left ear 
hearing loss, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for left 
ear hearing loss, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

